USCA11 Case: 21-11077      Date Filed: 09/21/2022   Page: 1 of 5




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11077
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
ANTONIO MONTEZ DENSON,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
           D.C. Docket No. 7:19-cr-00556-LSC-JHE-1
                   ____________________
USCA11 Case: 21-11077        Date Filed: 09/21/2022     Page: 2 of 5




2                      Opinion of the Court                21-11077


Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
        Antonio Denson appeals his 120-month sentence for one
count of possession of a firearm by a convicted felon, in violation
of 18 U.S.C. § 922(g)(1). Before the district court, he requested a
78-month sentence, but the district court rejected his request, var-
ied upward, and sentenced him to 120 months’ imprisonment, the
statutory maximum. On appeal, Denson argues that his sentence
is substantively unreasonable because the district court did not
meaningfully consider the 18 U.S.C. § 3553(a) factors and failed to
justify the upward variance.
        We review a sentence’s reasonableness for abuse of discre-
tion, “[r]egardless of whether the sentence imposed is inside or out-
side the Guidelines range.” Gall v. United States, 552 U.S. 38, 51
(2007). A criminal defendant preserves the issue of the substantive
reasonableness of his sentence for review by advocating for a less
severe sentence. Holguin-Hernandez v. United States, 140 S. Ct.
762, 766–67 (2020).
        We will vacate a sentence as substantively unreasonable
“only if we are left with the definite and firm conviction that the
district court committed a clear error of judgment in weighing the
§ 3553(a) factors” as evidenced by a sentence “that is outside the
range of reasonable sentences dictated by the facts of the case.”
United States v. Goldman, 953 F.3d 1213, 1222 (11th Cir. 2020)
USCA11 Case: 21-11077         Date Filed: 09/21/2022      Page: 3 of 5




21-11077                Opinion of the Court                          3

(quotation marks omitted). “We do not presume that a sentence
outside the guideline range is unreasonable and must give due def-
erence to the district court’s decision that the § 3553(a) factors, as a
whole, justify the extent of the variance.” Id. Nonetheless, we
“take the degree of variance into account and consider the extent
of a deviation from the guidelines.” United States v. Taylor, 997
F.3d 1348, 1355 (11th Cir. 2021). “Although there is no proportion-
ality principle in sentencing, a major variance from the advisory
guideline range requires a more significant justification than a mi-
nor one, and the justification must be sufficiently compelling to
support the degree of the variance.” Id. Finally, the party challeng-
ing a sentence has the burden of showing that the sentence is un-
reasonable in light of the entire record, the § 3553(a) factors, and
the deference afforded the sentencing court. United States v.
Rosales-Bruno, 789 F.3d 1249, 1256 (11th Cir. 2015).
        Section 3553(a) mandates that the district court “shall im-
pose a sentence sufficient, but not greater than necessary,” to, inter
alia, “reflect the seriousness of the offense, promote respect for the
law, and provide just punishment for the offense,” adequately deter
criminal conduct, and protect the public from further crimes of the
defendant. 18 U.S.C. § 3553(a), (2)(A)-(D). In addition, the court
must consider, in relevant part: the nature and circumstances of the
offense and the history and characteristics of the defendant; the
kinds of sentences available; and the guideline sentencing range. 18
U.S.C. § 3553(a) (1), (3)-(4). The court can also consider, among
USCA11 Case: 21-11077         Date Filed: 09/21/2022     Page: 4 of 5




4                       Opinion of the Court                 21-11077

other things, the defendant’s lack of remorse. United States v.
McNair, 605 F.3d 1152, 1231 (11th Cir. 2010).
       While the district court must consider each § 3553(a) factor,
it need not discuss each factor specifically and its statement that it
considered the factors is sufficient. Goldman, 953 F.3d at 1222.
The failure to discuss mitigating evidence does not indicate that the
court “erroneously ignored or failed to consider [the mitigating]
evidence.” United States v. Amedeo, 487 F.3d 823, 833 (11th Cir.
2007) (quotation marks omitted). The weight that each § 3553(a)
factor receives is a matter within the sound discretion of the district
court. United States v. Williams, 526 F.3d 1312, 1323 (11th Cir.
2008); Rosales-Bruno, 789 F.3d at 1254 (the district court can place
great weight on one factor over others).
        Here, the district court did not abuse its discretion when it
considered the § 3553(a) factors. The court put great weight on the
nature of Denson’s offense conduct and emphasized that he con-
tinued to carry drugs and a firearm even after being arrested 8
months before the conduct in this case. It also considered how his
drug dealing endangered other peoples’ lives, and that he lacked
remorse. Even if it did not discuss his childhood and drug addic-
tion, it did not need to specifically discuss his mitigating evidence.
Also, it acknowledged the death in his family, but it expressed con-
cern that his drug dealing endangered other people’s lives. Alt-
hough it did not explicitly consider each of the § 3553(a) factors, it
did not have to, and it stated that it considered the sentencing fac-
tors. Thus, the nature and dangerousness of Denson’s offense
USCA11 Case: 21-11077       Date Filed: 09/21/2022   Page: 5 of 5




21-11077              Opinion of the Court                      5

conduct, and his lack of remorse supports the upward variance. Ac-
cordingly, we affirm.
      AFFIRMED.